DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the printing apparatus and method comprising a controller or step to determine whether the detected height of the stack of media on the output bin exceeds a certain level; and in response to a determination that the detected height of the stack of media exceeds the certain level, laterally translate the output bin from the retracted position to the extended position in combination as claimed in claims 1, 8, and 14. Claims 2-7 depend from claim 1, claims 9-13 depend from claim 8, and claim 15 depends from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakana (US PGPub 2016/0297214 A1) teaches a printing apparatus (figure 5) comprising: an output bin (602), the output bin being laterally translatable between a retracted position (figure 6B) and an extended position (figure 6C); a sensor (603) to detect a height of a stack of media while the output bin is in the retracted position (paragraph [0035]); and a controller (comprising 201 and 212) to: determine whether the detected height of the stack of media exceeds a certain level (paragraphs [0035]-[0036], where when the stack on 601 has reached a certain level, it is transferred to 602, having the same level); and in response to a determination that the detected height of the stack of media exceeds the certain level, laterally translate the output bin from the retracted position to the extended position (paragraph [0036], where figure 5 shows 505 on the lateral surface of the printing system from the sheet feed direction between 101 and 501 and figure 6A shows the portion 505 being on the side that the bin 602 exits, therefore it is considered that the output bin movement is lateral); however, Wakana does not teach or suggest to determine whether the detected height of the stack of media on the output bin exceeds a certain level, and in response to a determination that the detected height of the stack of media exceeds the certain level, laterally translate the output bin from the retracted position to the extended position as claimed.
Suzuki et al. (US PGPub 2015/0203319 A1) teaches a plurality of sheet storing units that move an output bin (533b) is translated to output the sheets stored therein (paragraph [0046]) based on a user instruction (paragraph [0045]) and a sensor that 
Taki et al. (US PGPub 2009/0309296 A1) teaches a printing apparatus with a translatable output bin (H), translatable from a retracted position (figures 7-8) to an extended position (figure 10), including sensors to determine the presence of a maximum number of media in the bin (S2; paragraph [0059]), with the bin moved based on the end of the print job (paragraphs [0061]-[0066]); however, Taki et al. does not teach or suggest to determine whether the detected height of the stack of media on the output bin exceeds a certain level, and in response to a determination that the detected height of the stack of media exceeds the certain level, laterally translate the output bin from the retracted position to the extended position as claimed.
Tsuji et al. (US PGPub 2016/0378045 A1) teaches a printing apparatus (figure 12 and 15) with the ability to output sheets from an output bin laterally (figure 18) through moving a sheet support laterally (see figures 25A, 25C) in response to an output command (figure 26); however, Tsuji et al. does not teach or suggest to determine whether the detected height of the stack of media on the output bin exceeds a certain level, and in response to a determination that the detected height of the stack of media exceeds the certain level, laterally translate the output bin from the retracted position to the extended position as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853